Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Mathews (U.S. Patent 6,206,826) discloses a device comprising a first retractor blade (a first element 30) and a second retractor blade (a second element 30) opposite the first retractor blade, wherein the retractor blades each include at least one mounting arm (41, 44, etc.) configured to receive and lock with a blade holder apparatus, a distal blade portion extending perpendicular to the at least one mounting arm, an interior face, an exterior face, and an intermediate portion connecting the distal blade portion to the at least one mounting arm.
Mathew discloses a method of using the device discussed above comprising the steps of delivering a first retractor blade (a first element 30) towards a spinal disc along a lateral, trans-psoas path to the lumbar spine and a second retractor blade opposite the first retractor blade towards a spinal disc along a lateral, trans-psoas path to the lumbar spine.
Mathews fails to disclose the invention further comprising a first dilator, at least one electrode on the distal end of the first retractor blade, and a control unit to control the at least one electrode on the distal end of the first retractor blade. 
Swoyer (U.S. Patent 6,512,958) teaches an invention comprising a first dilator including a lumen and an elongate inner member configured to slide within the lumen of the first dilator in order to allow implantation of various surgical instruments. 
	Regarding the distal end of the first retractor blade including at least one electrode and the invention further comprising at least one control unit to control the at least one electrode, the examiner was unable to find any prior art reference and/or combination of prior art references that disclose and/or teach all the limitations of the independent claims as presented. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775